Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4 and 7-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salaheih et al (US 2006/0058872; hereafter referred to as SH).  SH anticipates the claim language where:
Mapping claim 2, the prosthetic heart valve as claimed is the apparatus (10) of SH (see Figures 1A, 3, and 11A-13E as well as paragraphs 97-112);
The stent as claimed is the anchor (30);
The outer stent section as claimed is seen in Figure 11A (top section), 11B (top or bottom section), and 12E (top section);
The inner stent section as claimed is the middle section shown, for example, in Figures 11B and 12E;
The proximal end as claimed is one end of the top section, for example, of Figures 11B and 12E;
The distal end as claimed is another end of the top section, for example, of Figures 11B and 12E;
The annulus section as claimed is the section between the proximal and distal ends that contains the first row of diamond-shaped cells as can be seen in Figure 11B, for example;
The second annular row of diamond-shaped cells as claimed is one of the row of cells in middle section Figures 11B and 12E;
The expanded configuration as claimed is shown in Figures 12E, 13B, and 13C and paragraphs 107-112;
The collapsed configuration as claimed is shown in Figures 1A, 11B and 13D;
The valve assembly as claimed is the assembly (20);
The collapsed configuration as claimed is shown in Figure 11B, for example, where the inner stent section is not disposed radially inward of the outer stent section;
The expanded use configuration as claimed is shown in Figures 12E and 13B and at least a portion of the inner stent section is disposed radially inward of the outer stent section with respect to the longitudinal axis, and
The annulus overlaps with the valve assembly as shown best in Figure 12E and described in paragraph 55 due to the fact that valve (20) is coupled with the anchor (30) at posts (32).


    PNG
    media_image1.png
    899
    626
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    560
    420
    media_image2.png
    Greyscale
                                                 
    PNG
    media_image3.png
    441
    668
    media_image3.png
    Greyscale
               
    PNG
    media_image4.png
    173
    231
    media_image4.png
    Greyscale




	Regarding claims 7-8, the Applicant is directed to see Figures 12A to 13E and paragraphs 102-113.
	Regarding claim 9, the free end that is not overlapped is best seen in Figure 12E as the bottom end of the middle section and the bottommost cells are the eyelets as claimed as best seen in Figure 11A.
Regarding claims 11 and 15, the Applicant is directed to see Figures 12E and 13A where the free end as claimed is the top of the middle section; see paragraph 109.
Regarding claim 12, the delivery device is shown in Figure 1A, where the sheath is described in paragraphs 48 and 52, the valve support as claimed is the section near the nosecone (104) of SH, the inner section is connected to the outer section so that automatic folding can take place when it is noted that a configuration to automatically fold is not positively required by the claim.
Regarding claim 15, the free end that is not overlapped is best seen in Figure 12E as the bottom end of the middle section.
Regarding claim 17, the annulus section as claimed is part of the middle section of SH such that the claimed structure reads on what SH discloses.
Regarding claim 19, the free end is the bottom of the middle section as best seen in Figure 12E.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SH in view of Chau et al (US 8,449,599; hereafter referred to as CU).
Regarding claim 6, SH discloses a replacement valve (20) but fails to give much detail about the structures of the valve such that the presence of a cuff and leaflets is not disclosed.  CU teaches that it was known to the same art of endeavor to utilize valves with cuffs and leaflets (see Figure 7 that best shows the cuff as a ring encircling the leaflets) where the cuff (144) is better seen in Figure 6.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a valve assembly with leaflets and a cuff in that such features are known to provide close to natural blood flow characteristics where the cuffs “protect shape edges” of the frame from causing tissue damage; see CU, column 10, lines 58-63.
Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. The newly presented arguments are not persuasive because the new limitations are read on by what is disclosed by SH.  In particular, the Applicant argues that nothing in the figures of SH suggests the position of the valve assembly.  The Examiner respectfully disagrees and asserts that the valve is shown in many of the figures.  Furthermore, paragraph 55 suggest that the valve is in the middle section attached to posts (32) of the anchor (30).  The posts (32) of the Figure 12E embodiment are the middle section.  Furthermore, it stands to reason that the valve would be attached to the middle section such that it would be able to function once deployed.  Any other understanding is this embodiment would not make reasonable sense. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774